Citation Nr: 1435319	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to August 1984, and from September 1984 to December 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2013, the Board remanded the following issues for further development: entitlement to service connection for a cervical spine disability, a   low back disability, sinusitis, a right knee disability, and bilateral hearing loss, and entitlement to an increased initial rating for bilateral plantar fasciitis.

In November 2013, the RO issued a rating decision granting service connection for a lumbar spine strain, patellofemoral syndrome of the right knee, degenerative disc disease of the cervical spine, and sinusitis which had previously been on appeal after being denied by the RO's September 2007 rating decision.  As the issue sought on appeal has been granted and the Veteran has not appealed either the rating or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The November 2013 rating decision also increased the initial disability rating for bilateral plantar fasciitis to 10 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  A bilateral hearing loss disability has not been shown during the pendency of the appeal. 

2.  Bilateral plantar fasciitis is manifested by symptoms that more nearly approximate moderate disability in each foot.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for bilateral plantar fasciitis to be rated separately have been met, with an initial 10 percent rating assigned for the left foot and an initial 10 percent rating assigned for the right foot.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal pertaining to plantar fasciitis arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection was granted the claim was substantiated and additional notice was not required. 

As to the Veteran's service connection claim for a bilateral hearing loss disability, upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

As the Veteran participated in the Benefits Delivery at Discharge program, he     was notified of the evidence and information needed to substantiate his claim for service-connected benefits when he submitted his claim in September 2006.  This notice satisfied the duty to notify provisions.

The claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  

The Veteran's service treatment records and VA treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

VA examinations were conducted in October 2006, April 2012, and October 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Bilateral Hearing Loss Disability

The Veteran seeks service connection for a bilateral hearing loss disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and   (3) a nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Hearing loss disability for VA purposes is defined by regulation.  For the purpose of applying the laws administered by the VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service treatment records include a March 2006 audiogram that recorded puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
25
20
5
LEFT
45
55
45
35
20

Such findings appear to show some evidence of left ear hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  Id.

In October 2006, VA received the Veteran's service connection claim for hearing loss.  An October 2006 pre-discharge VA audiological recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
10
15
15
15
100
LEFT
10
15
10
10
10
100

After service, an October 2013 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:



HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
10
10
15
15
96
LEFT
10
10
10
10
10
96

While there is evidence of a hearing loss disability at one point during service,     the competent evidence of record fails to show a hearing loss disability since VA received the Veteran's service connection claim for hearing loss in October 2006 or thereafter.  Audiological data gathered in October 2006, prior to service discharge, and in October 2013 shows that hearing has been within normal limits during the pendency of the appeal.

Thus, while the Veteran contends he suffers from hearing loss as a result of service, hearing loss disability, which is defined by regulation, is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person; that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.385.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses.  Accordingly, he is not competent to determine that he suffers from a hearing loss disability as defined by regulation and his opinion in this regard is not competent medical evidence.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board acknowledges that the Veteran had some hearing loss in March 2006.  However, an audiogram conducted contemporaneous with his claim and closer in time to his discharge from service showed the Veteran's hearing to be within normal limits.  Moreover, there is no audiogram showing hearing loss for VA purposes following discharge from service.  In the absence of proof of a current hearing loss disability as defined by 38 C.F.R. § 3.385, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, the preponderance of the evidence is against the claim and service connection for a bilateral hearing loss disability is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Bilateral Plantar Fasciitis

The Veteran seeks an initial rating in excess of 10 percent for bilateral plantar fasciitis.

In September 2007, the RO granted service connection for bilateral plantar fasciitis, assigning a noncompensable disability rating under Diagnostic Code 5099-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5020, for synovitis, refers in turn to the criteria for limitation of motion of the affected part, as degenerative arthritis (Diagnostic Code 5003).  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

In November 2013, the Appeals Management Center assigned an initial 10 percent rating under Diagnostic Code 5276.  Diagnostic Code 5276, for flatfoot, provides a single rating for both feet on the basis of deformity and pain.  

The Board finds that Diagnostic Code 5284, which rates the feet separately, provides more appropriate and favorable criteria for rating the Veteran's bilateral plantar fasciitis.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  Under Diagnostic Code 5276, any rating in excess of 10 percent requires deformity (e.g. marked or pronounced pronation, abduction, etc.), which is not shown here.  Conversely, Diagnostic Code 5284, with its more general criteria, permits a rating based on all symptomatology related to the Veteran's plantar fasciitis.  

Diagnostic Code 5284 provides that moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

An October 2006 pre-discharge VA general examination shows that bilateral plantar fasciitis is due to unequal leg length, which is due to service-connected left knee status post open reduction and internal fixation of the left medial tibial plateau disability.  Physical examination revealed bilateral foot pain over the mid-arch on pressure and fatigability.

On April 2012 VA examination, it was noted that the Veteran is a manager at a store and about four days of a week, his employees have to push him around in a chair because he is unable to walk due to foot pain.  The Veteran reported some relief from orthopedic shoes and physical therapy.

An October 2013 VA medical examiner opined that the Veteran's bilateral plantar fasciitis is productive of moderate symptoms, including bilateral foot pain.  The examiner also opined that plantar fasciitis affects the Veteran's occupational functionality to the extent that it hinders his ability walk or stand for long periods  of time.

Upon review of the record, the Board finds that each foot more nearly approximates the criteria for separate 10 percent ratings, rather than the currently-assigned single 10 percent rating encompassing both feet.

After considering the medical findings and lay contentions, the Board finds that   the evidence reveals a disability picture that more nearly approximates moderate impairment.  The Veteran's bilateral plantar fasciitis has caused pain and tenderness, which affect his ability to ambulate.  Therefore, resolving reasonable doubt in the Veteran's favor and in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds that separate, initial 10 percent ratings are warranted for moderate impairment of each foot under Diagnostic Code 5284.

The Board finds, however, that record does not warrant the next higher rating of 20 percent, which requires moderately severe residuals of foot injury.  The Veteran's bilateral plantar fasciitis is productive of pain on weight bearing, which is partially relieved by orthotics, physical therapy, and other treatments.  There is no evidence of limitation of motion or physical deformity.  The Board finds such evidence supports a finding consistent with a moderate level of disability.  Such conclusion is consistent with the October 2012 VA examiner's interpretation of the functional effects as moderate.

While the Veteran has alleged severe pain at times, the Board concludes that        the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his plantar fasciitis.  Accordingly, the preponderance of the evidence is against the claim for separate, initial ratings in excess of 10 percent for plantar fasciitis; there is no doubt to be resolved; and the next higher ratings are not warranted.

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet.App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  As noted above, Diagnostic Code 5284 contemplates all symptomatology associated with the Veteran's service-connected bilateral plantar fasciitis and the Board has considered functional impairment objectively shown and subjectively reported.  The Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular ratings are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As a final matter, the Board notes that while the evidence suggests the Veteran has some limitations at work due to pain while walking, the Veteran does not contend and the record does not establish that he is unemployable due solely to his plantar fasciitis.  Indeed, the record reflects the Veteran is currently employed.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is warranted.


ORDER

Service connection for a bilateral hearing loss disability is denied. 

An initial 10 percent rating for plantar fasciitis of the left foot is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An initial 10 percent rating for plantar fasciitis of the right foot is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
 Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


